In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of respondents’ motion to amend the alternative writ schedule,
It is ordered by the court that the motion to amend the alternative writ schedule is denied.
It is further ordered, sua sponte, that a ten-day extension is granted for the filing of evidence. The evidence in this case shall be filed no later than October 30, 2009. The relators shall then file a brief within ten days of the filing of the evidence; respondents shall file a brief within 20 days after the filing of relators’ brief; and relators may file a reply brief within seven days after the filing of respondents’ brief.
Lundberg Stratton and O’Donnell, JJ., dissent and would grant the motion to amend.
Cupp, J., not participating.
Pfeifer, J., concurring. This court’s mediation services may be helpful in this case. See S.Ct.Prac.R. XIV(6).